Citation Nr: 1208906	
Decision Date: 03/08/12    Archive Date: 03/19/12	

DOCKET NO.  09-09 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for Reynaud's syndrome.

2.  Entitlement to an initial compensable evaluation for tension headaches.



ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for Reynaud's syndrome and assigned a 10 percent disability evaluation effective from June 9, 2008.  Service connection was also granted for tension headaches, and a noncompensable evaluation was assigned effective from April 1, 2008.

The Board also notes that the Veteran's appeal had originally included the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder, to include as secondary to service-connected discoid lupus erythematosus.  However, the Veteran did not submit a substantive appeal for this particular issue following the issuance of the March 2009 statement of the case (SOC).  He did submit a VA Form 9 in May 2009, but he specifically he indicated that he was only appealing the issues of entitlement to a  higher initial evaluation for Reynaud's syndrome and for headaches.  There was also no mention of an eye disorder in a statement attached to the May 2009 VA Form 9.  The Board does acknowledge that the issue was readjudicated in an October 2011 supplemental statement of the case (SSOC) after the receipt of additional evidence; however, the Veteran did not submit a substantive appeal following the issuance of the SSOC either.  Moreover, the RO has not certified the issue as being on appeal.

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an untimely substantive appeal is not a jurisdictional bar to consideration of a veteran's claim and that the RO and the Board may accept a substantive appeal even if it is not timely.  In the Percy case, the Court specifically found that the RO had essentially waived any objections it might have offered to the timeliness and had implicitly accepted the Veteran's appeal because the issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance.   However, the Board finds that this case is distinguishable from Percy.  In particular, the Veteran in this case never submitted a substantive appeal with respect to the eye disorder following the issuance of the SOC and SSOC.  Moreover, the RO did not certify the issue as being on appeal.  Accordingly, the issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder no longer remains in appellate status, and no further consideration is required. 



FINDINGS OF FACT

1.  The Veteran's Reynaud's syndrome has not been productive of characteristic attacks occurring four to six times per week.

2.  The Veteran's tension headaches have not been productive of characteristic prostrating attacks averaging one in two months over the last several months.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for Reynaud's syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.104, Diagnostic Code 7117 (2011). 

2.  The criteria for an initial compensable evaluation for tension headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14,
4.124, Diagnostic Code 8100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for Reynaud's syndrome and tension headaches.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his Reynaud's syndrome and tension headaches. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

In addition, the Veteran was afforded VA examinations in May 2008, September 2008, June 2009, November 2009, and August 2011 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and SSOC, which informed him of the laws and regulations relevant to the Veteran's claims.  Given the many opportunities the Veteran has had to submit evidence and argument in support of his appeal, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 





Law and Analysis

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case claims entitlement to increased evaluations for his service-connected Reynaud's syndrome and tension headaches.  In pertinent part, he has asserted that the manifestations of those disabilities are more severe than presently evaluated and productive of a greater degree of impairment than is reflected by the respective 10 percent and noncompensable evaluations now assigned.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


I.  Reynaud's Syndrome

During a June 2008 VA cardiovascular examination, it was noted that the Veteran's claims folder and medical records were available and had been reviewed.  The Veteran told the examiner that he was seeking entitlement to service connection for Reynaud's phenomenon affecting his hands, knees, and great toes.  According to the Veteran, his problem was first noticed in 1980.  At that time, he was being followed by the podiatry service for a great toe problem after having had his left great toenail removed for what his physician believed was a fungal infection.  However, the Veteran's problem did not resolve.  When the Veteran developed the same problem in his right great toe, he was once again seen by the podiatry service at which time Reynaud's phenomenon was diagnosed.  According to the Veteran, he experienced bilateral knee and hand numbness in damp and cold weather, which resolved with heat and added protection from the elements.  He also reported being "symptom-free" in the warm weather months, although his current symptoms included point tenderness on the dorsal surface of both of his great toes.  He further stated that his Reynaud's syndrome tended to be intermittent with remissions.  In addition, the Veteran indicated that his Reynaud's phenomenon affected the digits of his upper and lower extremities with the duration of his attacks being between five and fifteen minutes and occurring less than once per week.  The primary symptom of his attacks was reported as being numbness.  The examiner noted that the Veteran was currently receiving no treatment for that pathology.  A physical examination revealed no evidence of any auto-amputation or ulcerations.  The Veteran reported being currently employed as an electronics specialist, an occupation in which he had been involved for the past two to five years.  He stated that he had not lost time from work during the past 12-month period.  The pertinent diagnosis was Reynaud's phenomenon of the great toes, bilateral knees, and bilateral hands.  In the opinion of the examiner, the Veteran's Reynaud's phenomenon had no significant effect on his occupation.  Nor was there any effect on the Veteran's daily activities.

During the course of VA outpatient treatment in February 2009, it was noted that the Veteran's extremities showed no evidence of any pedal edema.  His peripheral pulses were good, and there was no evidence of any swelling of the metacarpophalangeal or proximal interphalangeal joints. 

At the time of VA outpatient treatment in May 2009, the Veteran's Reynaud's syndrome was described as "stable" with no acute concerns.

During the course of VA outpatient treatment in June 2011, sensory perceptual capabilities were intact in all four of the Veteran's limbs.

At the time of an August 2011 VA cardiovascular examination, it was noted that the Veteran's claims folder was available and had been reviewed.  The Veteran indicated that his Reynaud's attacks occurred only with cold weather and that a typical attack consisted of stiffness, numbness, and achiness diffusely throughout his right knee, predominantly below the patella.  According to the Veteran, his attack would "last and be severe" until he "warmed up."  It was noted that the Veteran experienced no neurologic injury and that he did not suffer from neurotic or laryngeal edema.  The Veteran also indicated that he was receiving no treatment for his Reynaud's syndrome.  He stated that his occupation was only affected when his knee was affected because his mobility was somewhat decreased on those occasions.  The Veteran further reported that his activities of daily living were unaffected during the warm summer months and that his Reynaud's syndrome had no impact upon his occupation during those months.  A physical examination conducted at the time was essentially unremarkable.  There was no significant abnormality of the right knee, and there was no evidence of ulcer, amputation, or other current findings.  The pertinent diagnosis was Reynaud's phenomenon.

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted for service-connected Reynaud's syndrome where there are characteristic attacks occurring one to three times per week, with a characteristic attack consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, precipitated by exposure to cold or by emotional upsets.  Such evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  A 20 percent evaluation, under those same regulations, requires demonstrated evidence of characteristic attacks occurring four to six times per week.  38 C.F.R. § 4.104, Diagnostic Code 7117.

The aforementioned evidence clearly shows that the 10 percent evaluation currently in effect for the Veteran's service-connected Reynaud's syndrome is appropriate.  In particular, the June 2008 VA examiner noted that the Veteran's Reynaud's attacks occurred less than once per week and lasted only five to fifteen minutes.  Moreover, the Veteran indicated during the August 2011 VA examination that his attacks occurred only in cold weather and that he was receiving no treatment.  According to the Veteran, his occupation was only affected by his Reynaud's syndrome on those occasions when his knee "acted up," which somewhat decreased his mobility.  In any case, at no time during the course of the Veteran's current appeal has his service-connected Reynaud's syndrome been productive of characteristic attacks occurring four to six times per week.  As such, the criteria for an initial evaluation in excess of 10 percent have not been met, and therefore, the Board concludes that a higher initial evaluation is not warranted for Reynaud's syndrome.


II.  Tension Headaches

During the May 2008 VA neurologic examination, it was noted that the Veteran's claims folder and medical records were available and had been reviewed.  The Veteran indicated that he often developed a headache in the afternoon hours when he was working outside.  However, his headaches occurred only when he was exposed to the sun and not during the winter months.  A physical examination showed normal motor and sensory evaluations, and the Veteran's reflexes were similarly described as normal.  According to the Veteran, his service-connected tension headaches had no significant effect on his occupation.

During the course of private outpatient treatment in February 2009, it was noted that the Veteran had begun to develop headaches on the right side of his head the previous November.  Further examination and evaluation revealed the presence of a right giant internal carotid artery intracavernous aneurysm for which the Veteran underwent surgery in April 2009.

At the time of a June 2009 VA neurologic examination, it was noted that the Veteran's claims folder was available and had been reviewed.  The Veteran indicated that he had begun having frequent headaches in October 2008.  However, those headaches were different from his usual headaches, as they were bilateral in nature, severe, and "frequently coming back."  Following the Veteran's surgery, his headaches were reportedly not much better, although they were not as severe.

When seen by VA rheumatology service in June 2009, it was noted that the Veteran had been on Plaquenil "for years," but that he had also experienced headaches "for years."  The Veteran believed his headaches were coincident with his beginning Plaquenil.  However, he had been off Plaquenil on various occasions and still experienced headaches, which were "not quite so bad."

During a November 2009 VA neurologic examination, the Veteran was described as awake, alert, oriented, and appropriate.  It was noted that he had begun taking Pamelor the previous July, and, as a result, noticed significant improvement in his headaches.  While his headaches were still present, he considered them to be "minor."

During the course of VA outpatient treatment in April 2011, the Veteran complained of chronic, almost daily nagging headaches of varying quality that were of a diffuse to varying distribution and on the low to mid scale without specific triggers.  Significantly, both motor and sensory evaluations were essentially within normal limits.  The clinical impression was chronic headaches.

During an August 2011 VA examination, it was noted that the Veteran's claims folder was available and had been reviewed.  The Veteran complained of headaches that were present in an essentially circular fashion around his head.  He indicated that his headaches were worse than before his aneurysm surgery, and, at least in his opinion, worse than when he was in the military.  According to the examiner, the Veteran continued to experience a tension-type headache that appeared to have increased in frequency and intensity as a result of his cerebral vascular surgery.  However, the examiner opined that this was not a migraine headache or a post-traumatic headache.  Rather, the Veteran's headaches were a tension-type headache that was not prostrating and did not substantially interfere with his activities of daily living.

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted for service-connected headaches where there is evidence of characteristic prostrating attacks averaging one in two months over the past several months, with a noncompensable evaluation being for assignment where there are less frequent attacks.  38 C.F.R. § 4.124(a) and Diagnostic Code 8100.  

In this case, the Veteran has not been shown to have met the criteria for a compensable evaluation.  As noted above, the Veteran did experience increasing and fairly severe headaches in association with an internal carotid artery aneurysm for which he eventually underwent surgery.  However, by his own admission, those headaches were very different from the headaches he had previously experienced.  Significantly, service connection is currently in effect only for "tension headaches."  

Moreover, the August 2011 VA examiner specifically stated that the Veteran's headaches are not prostrating and do not substantially with the activities of the Veteran's daily life.  Ay no time during the course of the Veteran's current appeal have there been demonstrated the presence of characteristic prostrating attacks averaging one in two months over the course of a several month period.  Accordingly, the Board concludes that a higher initial evaluation for the Veteran's service-connected tension headaches is not warranted.





III.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1)   However, in this case, the Board finds that the record does not show that the Veteran's Reynaud's syndrome and tension headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available for under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his Reynaud's syndrome and tension headaches, and there is nothing in the record to indicate that the Veteran's disabilities causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected Reynaud's syndrome and tension headaches under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial evaluation in excess of 10 percent for Reynaud's syndrome is denied.

An initial compensable evaluation for tension headaches is denied.



	                        ____________________________________________
	JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


